Citation Nr: 1456306	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  05-24 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable rating for left ear hearing loss.

3.  Entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the right knee.

4.  Entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the left knee.

5.  Entitlement to an increased rating in excess of 10 percent for posttraumatic muscle tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In a March 2009 decision, the Board denied the claims of entitlement to service connection for hypertension and bilateral hearing loss.  The Veteran appealed the denial of service connection for hypertension and hearing loss in the left ear to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 memorandum decision, with the exception of the Board's finding that the Veteran's hypertension did not pre-exist service, the Court set aside and remanded the matters for further adjudication.

Subsequently, the issues of service connection for hypertension and service connection for left ear hearing loss were remanded by the Board in August 2011 in order to provide the Veteran with VCAA notice that advised him that a disability rating and effective date would be assigned if service connection was awarded.  The Board also remanded the issues to obtain supplemental medical opinions addressing the etiology of the Veteran's hypertension and left ear hearing loss disorders.  

In a following February 2012 rating decision, the RO granted service connection for left ear hearing loss; accordingly, that issue is no longer before the Board for consideration.  The issue of service connection for hypertension was readjudicated in a February 2012 supplemental statement of the case.  

In regard to the issue of service connection for hypertension, the Veteran appeared at a Travel Board hearing in August 2008 before a Veterans Law Judge.  In January 2014, the Veteran appeared at a videoconference hearing before another Veterans Law Judge.  Transcripts of both hearings are in VBMS (August 2008 transcript) and Virtual VA (January 2014 transcript). 

A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014).  Appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2002).  Thus, when a veteran has had a personal hearing before two separate VLJs during the appeal and these hearings covered a common issue, as they have in this case, a third VLJ is assigned to the panel after the second Board hearing has been held. 

The Court has interpreted 38 C.F.R. § 20.707 as requiring that a veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  As stated above, the Veteran testified at two hearings before two different VLJs concerning the issue of service connection for hypertension.  During the January 2014 hearing, the Veteran and his representative were notified of the opportunity for a hearing before the third member of the decision panel.  The Veteran waived his right to a third hearing.  Thus, there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. § 20.700(a) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for Hypertension

As noted above, the issue of service connection for hypertension was remanded by the Board in August 2011 in order to obtain a supplemental medical opinion regarding the etiology of the Veteran's currently diagnosed hypertension.  Specifically, the Board requested an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in or was etiologically related to service.  The examiner was advised that the Board had previously found that the Veteran's hypertension did not pre-exist service.  

Supplemental medical opinions, rendered by the same VA examiner, were obtained in December 2011 and February 2012.  In both opinions the VA examiner noted that the claims file had been reviewed.  The examiner also opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  In support of this opinion, the examiner stated that the Veteran entered active duty service in May 1969 and was released in June 1995.  According to the VA examiner, two elevated blood pressures were noted in August 1993 (170/110 and two hours later 134/104).  As noted by the VA examiner, these blood pressures were recorded in conjunction with a motor vehicle accident and were recorded while the Veteran was in an ambulance.  The VA examiner also stated that "A chart review revealed no other elevated blood pressures documented in the patient's record during his active duty days ending in 1995."  Further, a new diagnosis of hypertension was made in June 1999 by Dr. Kennedy and the blood pressures recorded by him were 104/100.  The examiner explained that this diagnosis was made approximately four years after service separation in 1995.  Thus, the examiner reasoned that there was no documentation of hypertension during his active duty service and the first
diagnosis of hypertension was made years after service separation.  The examiner also stated that the Veteran "most likely has essential hypertension and that diagnosis is made in the absence of any other cause being found for the blood pressure elevation and it clearly did not exist during his active duty days by way
of documentation."

The Board finds the December 2011 and February 2012 VA medical opinions to be inadequate as they are based on inaccurate factual bases.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Specifically, although the VA examiner noted that the record contained only two elevated blood pressure readings during service (i.e., in August 1993), a review of the Veteran's service treatment records reflects numerous elevated blood pressure readings throughout the course of his service.  

The Board notes that under Diagnostic Code 7101, hypertension is defined as dialostic blood pressure predominantly 90mm or greater, or isolated systolic blood pressure 160mm or greater.  38 C.F.R. § 4.104, Note 1.  Service treatment records reflect more than two blood pressure readings where the Veteran's dialositc pressure was 90mm or greater or where isolated systolic blood pressure was 160mm or more.  For example, on May 6, 1975, blood pressure readings were 180/120 and 178/124.  On May 9, 1975, the Veteran had a blood pressure reading of 138/94.  In June 1977, a blood pressure reading of 136/90 was noted.  In April 1980, the Veteran's blood pressure was 122/92.  In July 1981 a reading of 130/90 was noted.  In June 1986, the Veteran's blood pressure was 138/98.  In May 1988 it was 130/90.  Two separate blood pressure readings in October 1991 were 114/90 and 120/90.  In January 1992, blood pressure was recorded as 139/95, and in June 1992 the Veteran had blood pressure readings of 158/106 and 136/93.  In November 1992, the Veteran's blood pressure was 120/92.  In August 1993, the Veteran's blood pressure was recorded as 110/90.  

It does not appear that the VA examiner who rendered the December 2011 and February 2012 medical opinions considered these in-service elevated blood pressure readings.  The Board notes that VBMS reflects that service treatment records were received in both June 1995 and in December 2013 (not duplicate records); as such, it is possible that the VA examiner did not have access to the service treatment records received in December 2013.  Accordingly, the Board finds that another opinion is needed.  

Increased Rating Claims

In a February 2014 rating decision, the RO, in pertinent part, denied the following issues: (1) entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the right knee; (2) entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the left knee; (3) entitlement to an increased rating in excess of 10 percent for post traumatic muscle tension headaches; and (4) entitlement to a compensable rating for left ear hearing loss.

In May 2014, the Veteran filed a notice of disagreement with the February 2014 rating decision which denied the abovementioned issues.  The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The RO has not issued a statement of the case addressing an increased rating in excess of 10 percent for degenerative arthritis of the right knee; an increased rating in excess of 10 percent for degenerative arthritis of the left knee; an increased rating in excess of 10 percent for post traumatic muscle tension headaches; and entitlement to a compensable rating for left ear hearing loss.  As such, the Board finds that a remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain a VA addendum medical opinion from the examiner who rendered the December 2011 and February 2012 medical opinions.  If that examiner is not available, obtain an opinion from another appropriate VA examiner.  If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled; however, the Veteran should not be required to report for another examination if it is not found to be necessary.  The entire record should be made available to and reviewed by the VA examiner.

Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in or is etiologically related to service. 

The examiner should note that service treatment records reflect more than two elevated blood pressure readings during the Veteran's service.  See discussion in Remand section above; see also 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1 defines hypertension as dialostic blood pressure predominantly 90mm or greater, or isolated systolic blood pressure 160mm or greater).  

The rationale for all opinions expressed should be provided.  If the physician cannot respond without resorting to speculation, the physician should explain why a response would be speculative.

2.  Thereafter, the RO/AMC should readjudicate the claim for service connection for hypertension.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

3.  The RO/AMC should also issue a statement of the case addressing the following issues: (1) entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the right knee; (2) entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the left knee; (3) entitlement to an increased rating in excess of 10 percent for post traumatic muscle tension headaches; and (4) entitlement to a compensable rating for left ear hearing loss.

The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that these issues will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




___________________________                        ___________________________ 
          K. J. ALIBRANDO		               E. S. LEBOFF
          Veterans Law Judge		   	Veterans Law Judge




__________________________
R. A. FEINBERG
Acting Veterans Law Judge

